AMENDMENT TO INVESTMENT ADVISORY AGREEMENT BETWEEN GPS FUNDS II AND GENWORTH FINANCIAL WEALTH MANAGEMENT, INC. This amendment (the “Amendment”) is effective as of , 2012, by and between GPS Funds II, a Delaware statutory trust (the “Trust”), and Genworth Financial Wealth Management, Inc., a California corporation (the “Advisor”). WHEREAS the parties entered into an Investment Advisory Agreement (the “Agreement”) dated April 1, 2011; and WHEREAS the parties now wish to amend the Agreement, in accordance with Section 13 thereof, by changing Schedule A thereof; NOW THEREFORE, the parties agree as follows: Schedule A to the Agreement is hereby deleted and replaced with the following. Schedule A to the Investment Advisory Agreement between GPS Funds II and Genworth Financial Wealth Management, Inc. Pursuant to Section 5 of the Investment Advisory Agreement, the Trust shall cause each Fund to pay the Advisor compensation at an annual rate as follows: Fund: Compensation (as a percentage of dailynet assets): Effective Date GuidePath Strategic Asset Allocation Fund 0.250% April 1, 2011 GuidePath Tactical Constrained Asset Allocation Fund 0.250% April 1, 2011 GuidePath Tactical Unconstrained Asset Allocation Fund 0.350% April 1, 2011 GuidePath Absolute Return Asset Allocation Fund 0.350% April 1, 2011 GuideMark Opportunistic Fixed Income Fund 0.700% April 1, 2011 GuideMark Global Real Return Fund 0.650% April 1, 2011 GuidePath Multi-Asset Income Asset Allocation Fund [0.350]% [July 31], 2012 GuidePath Altegris Multi-Strategy Alternative Allocation Fund [0.150]% [July 31], 2012 GuidePath Fixed Income Allocation Fund [0.250]% [July 31], 2012 Except to the extent modified by this Amendment, the remaining provisions of the Agreement shall remain in full force and effect.In the event of a conflict between the provisions of the Agreement and those of this Amendment, the Amendment shall control. IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as of the day and year first written above. GPS Funds II Genworth Financial Wealth Management, Inc. By: By: Title: Title: 2
